              Case 20-20259-RAM           Doc 14     Filed 09/23/20      Page 1 of 13




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov
In re:
                                                       Chapter 11

IT’SUGAR FL I LLC,                                     Case No. 20-20259-RAM
IT’SUGAR LLC,                                          Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                            Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                     Case No. 20-20264-RAM
                                                       (Joint Administration pending)
            Debtors.
_______________________________/

  DEBTORS’ EMERGENCY MOTION FOR AUTHORIZATION TO (I) CONTINUE
 THEIR INSURANCE PROGRAMS; AND (II) PAY ALL INSURANCE OBLIGATIONS

                                 (Emergency Hearing Requested)

                            Basis for Requested Emergency Hearing

          The Debtors respectfully request that the Court conduct a hearing on this Motion
          consistent with Local Rule 9013-1(F). The Debtors operate a retail candy
          business requiring certain insurance to remain in place. It is critical that the
          Debtors obtain immediate approval to pay insurance premiums. Absent the ability
          to pay insurance premiums, the Debtors will be unable to operate their business
          and creditors and parties in interest will be severely prejudiced. In contrast,
          approval of the insurance premium payments will enable the Debtors to continue
          their operations and allow for an orderly reorganization. The Debtors respectfully
          request that the Court waive the provisions of Local Rule 9075-1 (B), which
          requires an affirmative statement that a bona fide effort was made in order to
          resolve the issues raised in this Motion, as the relief requested herein is urgent in
          nature and does not lend itself to advance resolution.

         It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC LLC,

(“It’Sugar” or “Debtors”) by and through undersigned counsel, and pursuant to 11 U.S.C. §§

105(a), 363(b), and 503(b)(1) file this motion (“Motion”) authorizing, but not directing, the

Debtors to (i) maintain their existing insurance policies; and (ii) pay all associated insurance

obligations. In support, the Debtors respectfully state as follows:
              Case 20-20259-RAM                Doc 14       Filed 09/23/20   Page 2 of 13




                                     I.       Jurisdiction and Venue

        1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this District pursuant

to 28 U.S.C. §§ 1408 and 1409.

                                             II.   Background

        2.      On September 22, 2020, (“Petition Date”), the Debtors filed voluntary petitions

under Chapter 11 of the United States Bankruptcy Code.

        3.      The Debtors are operating their business and managing their affairs as debtors in

possession. 11 U.S.C. §§ 1107(a) and 1108.

        4.      The Debtors operate as a single business and are known throughout the industry as

It'Sugar. It'Sugar is a specialty candy retailer whose products include bulk candy, candy in giant

packaging, and licensed and novelty items. It'Sugar’s portfolio includes approximately 100 retail

locations across 28 states.

                              III.        The Debtors’ Insurance Programs

        5.      In connection with the operation of its business, the Debtors maintain various

insurance policies. Attached as Exhibit A is a Schedule of Insurance Policies, describing the

insurance policies the Debtors hold (“Insurance Policies”).

        6.      As set forth on Exhibit A, the Insurance Policies include coverage for general

liability, automobile liability, and umbrella liability.

        7.      As of the Petition Date, the Debtors are current on all premium obligations arising

under the Insurance Policies (“Insurance Obligations”).

        8.      The policies are essential to the ongoing operation of the Debtors’ business.




                                                        2
              Case 20-20259-RAM             Doc 14       Filed 09/23/20   Page 3 of 13




                                      IV.     Relief Requested

       9.      The Debtors request authority, but not direction, pursuant to sections 105(a),

363(b), and 503(b) of the Bankruptcy Code, to (i) maintain their existing Insurance Policies; and

(ii) pay all Insurance Obligations arising thereunder or in connection therewith, whether arising

prepetition or postpetition.

                                      V.       Basis for Relief

       10.     The Court has authority pursuant to §§ 503(b), 363(b) and 105(a) of the Bankruptcy

Code to grant the relief requested herein. Section 503(b)(I) of the Bankruptcy Code provides that,

“[a]fter notice and a hearing, there shall be allowed, administrative expenses [ ], including . . . the

actual, necessary costs and expenses of preserving the estate.” 11 U.S.C. § 503(b)(1)(A).

Accordingly, the Court may authorize the Debtors to use estate funds to pay any Insurance

Obligations arising or relating to the period after the Petition Date.

       11.     Pursuant to § 363(b) of the Bankruptcy Code, the Court may also authorize the

Debtors to pay Insurance Obligations arising or relating to the period before the Petition Date. See

In re Ionosphere Clubs, Inc., 98 BR. 174, 175 (Bankr. S.D.N.Y. 1989) (authorizing payment of

certain prepetition obligations under section 363(b)). Section 363(b) provides that "the trustee,

after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,

property of the estate." 11 U.S.C. § 363(b)(l). To approve the use of a debtor's assets outside the

ordinary course of business under § 363(b), a court must find that a "good business reason" exists

for the use of such assets. See, e.g., Official Comm. of Unsecured Creditors v. Enron Corp. (In re

Enron Corp.), 335 B.R. 22,27-28 (S.D.N.Y. 2005) (quoting In re Lionel Corp., 722 F.2d 1063,

1071 (2d Cir. 1983)).




                                                     3
              Case 20-20259-RAM           Doc 14       Filed 09/23/20    Page 4 of 13




       12.     The business judgment rule is satisfied where "'the directors of a corporation acted

on an informed basis, in good faith and in the honest belief that the action taken was in the best

interests of the company."' Official Comm. of Subordinated Bondholders v. Integrated Res., Inc.

(In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom,

488 A.2d 858, 872 (Del. 1985)), appeal dismissed, 3 F.3d 49 (2d Cir. 1993). "Where the debtor

articulates a reasonable basis for its business decisions (as distinct from a decision made arbitrarily

or capriciously), courts will generally not entertain objections to the debtor's conduct." Comm. of

Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612,

616 (Bankr. S.D.N.Y. 1986).

       13.     Additionally, the Court has the authority, pursuant to its equitable powers under

§105(a) of the Bankruptcy Code, to authorize the Debtors to pay or otherwise satisfy any Insurance

Obligation because such payments are necessary for the Debtors to carry out their fiduciary duties

under §1107(a) of the Bankruptcy Code. Section 1107(a) "contains an implied duty of the debtor-

in-possession” to act as a fiduciary to “protect and preserve the estate, including an operating

business' going-concern value,” on behalf of the debtor's creditors and other parties in interest. In

re CEI Roofing, Inc., 315 B.R. 50, 59 (Bankr. N.D. Tex. 2004) (quoting In re CoServ, L.L.C., 273

B.R. 487, 497 (Bankr. N.D. Tex. 2002)); see also Unofficial Comm. of Equity Holders v.

McManigle (In re Penick Pharm., Inc.), 227 B.R. 229, 232-33 (Bankr. S.D.N.Y. 1998) ("upon

filing its petition, the Debtor became debtor in possession and, through its management . . . was

burdened with the duties and responsibilities of a bankruptcy trustee"). Section 105(a) empowers

the Court to “issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions” of the Bankruptcy Code. 11 U.S.C. § 105(a); see Schwartz v. Aquatic Dev. Group, Inc.




                                                   4
              Case 20-20259-RAM          Doc 14       Filed 09/23/20    Page 5 of 13




(In re Aquatic Dev. Group, Inc.), 352 F.3d 671, 680 (2d Cir. 2003) (“it is axiomatic that bankruptcy

courts are ‘courts of equity, empowered to invoke equitable principles to achieve fairness and

justice in the reorganization process’”) (quoting In re Momentum Mfg. Corp., 25 F.3d 1132, 1136

(2d Cir. 1994)).

       14.     It is well-established that courts consistently have permitted postpetition payment

of prepetition obligations where necessary to preserve or enhance the value of a debtor's estate for

the benefit of all creditors. See, e.g., Miltenberger v. Logansport, C&S W.R. Co., 106 U.S. 286,

312 (1882) (payment of pre-receivership claim prior to reorganization permitted to prevent

"stoppage of [crucial] business relations"). The modern application of this “doctrine of necessity”

is largely unchanged from the United States Supreme Court’s reasoning in Miltenberger. See

Dudley v. Mealey, 147 F.2d 268, 271 (2d Cir.) (extending doctrine for payment of prepetition

claims beyond railroad reorganization cases), cert. denied, 325 U.S. 873 (1945); Mich. Bureau of

Workers' Disability Comp. v. Chateaugay Corp. (In re Chateaugay Corp.), 80 B.R. 279, 285-86

(S.D.N.Y. 1987) (approving lower court order authorizing payment of prepetition wages, salaries,

expenses, and benefits); In re Lehigh & New Eng. Rv., 657 F.2d 570, 581-82 (3d Cir. 1981) (“[I]n

order to justify payment under the ‘necessity of payment’ rule, a real and immediate threat must

exist that failure to pay will place the continued operation of the [debtor] in serious jeopardy.”).

       15.     The “[doctrine of necessity] recognizes the existence of the judicial power to

authorize a debtor in a reorganization case to pay pre-petition claims where such payment is

essential to the continued operation of the debtor.” In re Ionosphere Clubs, Inc. 98 B.R. 174, 176

(Bankr. S.D.N.Y. 1989); see also In re Just for Feet, Inc., 242 B.R. 821, 826 (D. Del. 1999) (noting

that where the debtor “cannot survive” absent payment of certain prepetition claims, the “doctrine




                                                  5
              Case 20-20259-RAM          Doc 14       Filed 09/23/20    Page 6 of 13




of necessity” should be invoked to permit payment); In re NVR L.P., 147 B.R. 126, 127 (Bankr.

E.D. Va. 1992) (“[T]he court can permit pre-plan payment of a pre-petition obligation when

essential to the continued operation of the debtor.”). Indeed, the “doctrine of necessity” functions

in Chapter 11 reorganization as a mechanism by which the Court can exercise its equitable power

to allow payment of critical prepetition claims not explicitly authorized by the Bankruptcy Code.

See In re Boston & Me. Corp., 634 F.2d 1359, 1382 (1st Cir. 1980) (recognizing “existence of a

judicial power to authorize trustees ... to pay claims [for] goods and services indispensably

necessary” to debtors’ continued operation); In re Structurelite Plastics Corp., 86 B.R. 922, 931

(Bankr. S.D. Ohio 1988) (“[A] per se rule proscribing the payment of pre-petition indebtedness

may well be too inflexible to permit the effectuation of the rehabilitative purposes of the Code.").

Accordingly, the purpose of the “doctrine of necessity” parallels the ultimate goal of Chapter 11:

“facilitating the continued operation and rehabilitation of the debtor.” In re Ionosphere Clubs, Inc.,

98 BR. at 176.

       16.       Sound business reasons exist for the Debtors to maintain the Insurance Policies as

it is in the best interests of its estate, employees, and creditors. The Debtors cannot operate their

business without the Insurance Policies and any interruption in the Debtors’ insurance coverage

would have a substantially adverse impact upon the Debtors’ ability to maintain their business

operations and mitigate their liabilities. For instance, inability to pay any Insurance Obligation

could result in one or more of the Insurance Carriers declining to renew an Insurance Program or

refusing to enter into new insurance agreements with the Debtors in the future. If the Insurance

Programs lapse without renewal, the Debtors could be exposed to substantial liability to the

detriment of all parties in interest. Accordingly, the continuation of the Insurance Programs and




                                                  6
              Case 20-20259-RAM          Doc 14       Filed 09/23/20    Page 7 of 13




the ability to pay, in the Debtors' discretion, all Insurance Obligations arising under the Insurance

Programs is essential to preserve the Debtors' business and the value of the Debtors' estates for all

parties in interest. In addition, in order to comply with the guidelines of the Office of the United

States Trustee, the Debtors must maintain the Insurance Programs.

       17.     A proposed order is attached as Exhibit B.

                                   VI.    Reservation of Rights

       18.     Nothing within this Motion is intended or should be construed as an admission as

to the validity of any claim against the Debtors, a waiver of the Debtors’ right to dispute any claim,

or an approval or assumption of any agreement, contract, or lease under Bankruptcy Code § 365.

The Debtors expressly reserve their right to contest any claim related to the relief sought herein.

Likewise, if the Court grants the relief sought herein, any payment made pursuant to an order of

the Court is not intended to be nor should it be construed as an admission as to the validity of any

claim or a waiver of the Debtors’ rights to subsequently dispute such claim.

                    VII.   Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       19.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day period under

Bankruptcy Rule 6004(h).

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  7
              Case 20-20259-RAM          Doc 14       Filed 09/23/20   Page 8 of 13




       WHEREFORE, the Debtors respectfully request entry of an Order in the form attached as

Exhibit B granting the relief requested herein and granting such other and further relief this Court

deems fair and equitable.

       Dated: September 23, 2020.

                                                        s/ Michael S. Budwick
                                                       Michael S. Budwick, Esquire
                                                       Florida Bar No. 938777
                                                       mbudwick@melandbudwick.com
                                                       Joshua W. Dobin, Esquire
                                                       Florida Bar No. 93696
                                                       jdobin@melandbudwick.com
                                                       James C. Moon, Esquire
                                                       Florida Bar No. 938211
                                                       jmoon@melandbudwick.com
                                                       MELAND BUDWICK, P.A.
                                                       3200 Southeast Financial Center
                                                       200 South Biscayne Boulevard
                                                       Miami, Florida 33131
                                                       Telephone: (305) 358-6363
                                                       Telecopy: (305) 358-1221

                                                       Proposed Attorneys for Debtors




                                                  8
                               Case 20-20259-RAM                                 Doc 14             Filed 09/23/20                    Page 9 of 13


Named      Entity     Policy Type                   Policy      Insurer                Policy      Policy     Broker    Premium incl taxes,   Broker Contact Info           BBX
Insured    Covered                                  Number                             Inception   Expiration           surch, fees                                         Master
                                                                                                                                                                            Program
It'Sugar   It'Sugar   General Liability-$5K ded     CC8GL000 Everest Premier           08/01/20    08/01/21   AJG       $64,517.00            Gladys Matthews               NO
LLC        LLC                                      30-201   Insurance Company                                                                Gladys_Matthews@ajg.com
                                                                                                                                              713-358-5892
It'Sugar   It'Sugar   Workers Compensation          CC8WC000 Everest Premier           08/01/20    08/01/21   AJG       $184,710.00           Gladys Matthews               NO
LLC        LLC                                      32-201   Insurance Company                                                                Gladys_Matthews@ajg.com
                                                                                                                                              713-358-5892
It'Sugar   It'Sugar   D&O, EPL, Fiduciary ERP 6 ML760220 Argonaut Insurnace            10/30/16    06/16/23   AMWINS/R $24,494.00             Unknown                       NO
LLC        LLC        Years                     500                                                           mpart
                                                                                                              Brokerage
It'Sugar   It'Sugar   Product Recall Expense        BGPR0270 Berkley Assurance         08/01/20    08/01/21   RMS-      $3,252.90             Ed Perdomo                    NO
LLC        LLC                                      02                                                        Maximum                         EdP@MAXIB.com         813-
                                                                                                                                              999-4976
It'Sugar   It'Sugar   Rep & Warranty                W1F0A717 Lloyds                    06/16/17    06/16/23   Marsh     $315,300.00           Kevin Rogan                   NO
LLC        LLC                                      0101                                                                                      Kevin.P.Rogan@marsh.com
                                                                                                                                              954-838-3506
BBX        It'Sugar   Foreign Commercial Package WR100010 World Source                 08/01/20    08/01/21   AJG       $0.00                 Toni Hartman                  YES
Capital    LLC                                   19                                                                                           Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Active Shooter & Malicious    UTS256245 Hiscox                   03/28/20    03/28/21   Maximum- $809.49                Toni Hartman                  YES
Capital    LLC        Attack Property & Liability   020                                                       RMS                             Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Network Liability- $6M        01-382-47- National Union Fire     06/01/20    06/01/21   NFP       $10,035.00            Toni Hartman                  YES
Capital    LLC        primary                       16         Insurance Co of Pitt                                                           Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Network Liability- $4M        100038655 QBE                      06/01/20    06/01/21   NFP       incl above            Toni Hartman                  YES
Capital    LLC        excess                                                                                                                  Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Excess-$15M xs $15M           CX00DEQ2 Aspen                     08/01/20    08/01/21   AJG       $85,562.00            Toni Hartman                  YES
Capital    LLC                                      0                                                                                         Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Umbrella -$15M                XC5EX010 Everest National          08/01/20    08/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC                                      80-021                                                                                    Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Special Crime                 UKA30107 Hiscox                    05/17/19    05/17/22   JLT       $500.00               Toni Hartman                  YES
Capital    LLC                                      57.19                                                                                     Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property (10% of $10M         CX        Ace American             04/01/20    04/01/21   AJG       $181,950.44           Toni Hartman                  YES
Capital    LLC        Primary)                      D42304426 Insurance Company                                                               Antoinette.Hartman@bluegree
Corp                                                001                                                                                       nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property (20% of $10M         ESP300016 Endurance American       04/01/20    04/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC        Primary)                      01500     Specialty Insurance                                                             Antoinette.Hartman@bluegree
Corp                                                          Company                                                                         nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property (15% of $10M         100040256 Ironshore                04/01/20    04/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC        Primary)                      2-01                                                                                      Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property ($10M Primary)       EW009722 Lloyds Underwriter        04/01/20    04/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC                                      0                                                                                         Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property (5% of $10M          DF0001066 National Fire & Marine 04/01/20      04/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC        Primary)                      4         Ins Co (Kemah                                                                   Antoinette.Hartman@bluegree
Corp                                                          Capital)                                                                        nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property (10% of $15M xo      ELF636879- AXIS Surplus            04/01/20    04/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC        $10M)                         20         Insurance Company                                                              Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property (23.33% of $15M xo 000658923 Lexington Insurance        04/01/20    04/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC        $10M)                       0         Company                                                                           Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property ($15M xo $10M)       EW009742 Lloyds Channel            04/01/20    04/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC                                      0                                                                                         Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property (11.33% of $15M xo 20-ASC-       Various - Risk Smith   04/01/20    04/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC        $10M)                       0015B                                                                                       Antoinette.Hartman@bluegree
Corp                                                                                                                                          nvacations.com
                                                                                                                                              561-912-7849
BBX        It'Sugar   Property (20% of $25M xo      ESP300016 Endurance American       04/01/20    04/01/21   AJG       incl above            Toni Hartman                  YES
Capital    LLC        deductibles)                  01500     Specialty Insurance                                                             Antoinette.Hartman@bluegree
Corp                                                          Company                                                                         nvacations.com
                                                                                                                                              561-912-7849




                                                                                                                                                                    EXHIBIT A
                             Case 20-20259-RAM                               Doc 14            Filed 09/23/20                  Page 10 of 13


BBX       It'Sugar   Property (15% of $25M xo      W233D220 (Beazley) Underwriters 04/01/20    04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        deductibles)                  0301     at Lloyds London                                                         Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Property ($25M Primary)       EW009662 Lloyds Argo             04/01/20   04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC                                      0                                                                                 Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Property (8.33% of $25M x/o PX00G6Y2 Aspen Specialty           04/01/20   04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        $25M)                       0        Insurance Co                                                               Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Property (20% of $25M x/o     D42265925 Westchester Surplus    04/01/20   04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        $25M)                         002       Lines Insurance                                                         Antoinette.Hartman@bluegree
Corp                                                         Company                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Property (100% of $25M x/o Various       QBE Specialty Ins,   04/01/20    04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        $100M)                                   General Security                                                       Antoinette.Hartman@bluegree
Corp                                                          Indemnity Co of AZ &                                                   nvacations.com
                                                              Starstone Specialty                                                    561-912-7849


BBX       It'Sugar   Property (15% of $50M xo      01-B-XP- Ategrity Specialty      04/01/20   04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        $50M)                         00003665-0 Insurance Co                                                           Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Property (10% of $50M xo      73PRX20A Hallmark Specialty Ins 04/01/20    04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        $50M)                         55A      Company                                                                  Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Property ($50M x/o $50M)      EW009772 Lloyds Fidelis          04/01/20   04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC                                      0                                                                                 Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Property (20% of $75M x/o     CA3X0015 Everest Indemnity Ins   04/01/20   04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        $25M)                         93-201   Co                                                                       Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Property (33.33% of $75M xo SLSTPTY1 Starr Surplus Lines       04/01/20   04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        $25M)                       1286320  Insurance Co                                                               Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Property (10% of $75M x/o           Velocity (Independent 04/01/20
                                                   Various                                     04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        $25M)                               Specialty Ins Co;                                                           Antoinette.Hartman@bluegree
Corp                                                     Interstate Fire & Cas                                                       nvacations.com
                                                         Co; Certain                                                                 561-912-7849
                                                         Underwriters at
                                                         Lloyds)
BBX       It'Sugar   Property (8.33% of $90M x/o MKLV14X Evanston Insurance    04/01/20        04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC        $10M)                       P013853 Co                                                                          Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Terrorism Policy              FC0272220 Underwriters at Lloyds 04/01/20   04/01/21   AJG     incl above         Toni Hartman                  YES
Capital   LLC                                                London                                                                  Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Employment Practices          QPL-       QBE                   11/15/19   11/15/20   Marsh   $7,939.62          Toni Hartman                  YES
Capital   LLC        Liability ($5 M xs $500K)     1181993                                                                           Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Employment Practices          V2533F190 Beazley                11/15/19   11/15/20   Marsh   $4,820.48          Toni Hartman                  YES
Capital   LLC        Liability Excess ($3 xo $5)   201                                                                               Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Directors & Officers ($10     PE2002178 Beazley                08/10/20   08/10/21   NFP     $5,901.75          Toni Hartman                  YES
Capital   LLC        M/$1M retention)                                                                                                Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   1st Excess D&O ($5 xs $10)    100040384 QBE                    08/10/20   08/10/21   NFP     $1,859.00          Toni Hartman                  YES
Capital   LLC                                                                                                                        Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   2nd Excess D&O ($5xs $15) PE2002193 Hiscox                     08/10/20   08/10/21   NFP     $1,523.37          Toni Hartman                  YES
Capital   LLC                                                                                                                        Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   3rd Excess $5M xs $20M        PE2002194 Starpoint              08/10/20   08/10/21   NFP     $1,234.46          Toni Hartman                  YES
Capital   LLC                                                                                                                        Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   4th Excess $5M xs $25M        DO2020108 CapSpecialty           08/10/20   08/10/21   NFP     $852.00            Toni Hartman                  YES
Capital   LLC                                      1-01                                                                              Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   5th Excess $5M x $30M         MLX42616 Argo                    08/10/20   08/10/21   NFP     $1,100.00          Toni Hartman                  YES
Capital   LLC                                      23-0                                                                              Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
                             Case 20-20259-RAM                               Doc 14             Filed 09/23/20                 Page 11 of 13


BBX       It'Sugar   Side A DIC $10M              ELU169573- AXA XL                  08/10/20   08/10/21   NFP     $900.00           Toni Hartman                  YES
Capital   LLC                                     20                                                                                 Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Excess Side A DIC $5M x      BPRO8053 Berkley                   08/10/20   08/10/21   NFP     $440.00           Toni Hartman                  YES
Capital   LLC        $10M                         327                                                                                Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Crime Coverage ($10M)        V20CB519 Beazley                   11/15/19   11/15/20   Marsh   $3,127.76         Toni Hartman                  YES
Capital   LLC                                     0301                                                                               Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Crime Coverage -Excess       ELU164867- XL Specialty Ins. Co.   11/15/19   11/15/20   Marsh   $2,362.04         Toni Hartman                  YES
Capital   LLC        ($10M xs $10M)               19                                                                                 Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Fiduciary Liability ($10 -   V20CCA19 Beazley                   11/15/19   11/15/20   Marsh   $25.52            Toni Hartman                  YES
Capital   LLC        $25k ret)                    0301                                                                               Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
BBX       It'Sugar   Fiduciary Liability Excess   QPL-        Beazley                11/15/19   11/15/20   Marsh   $8.72             Toni Hartman                  YES
Capital   LLC                                     1167432                                                                            Antoinette.Hartman@bluegree
Corp                                                                                                                                 nvacations.com
                                                                                                                                     561-912-7849
              Case 20-20259-RAM       Doc 14       Filed 09/23/20   Page 12 of 13




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov
In re:
                                                     Chapter 11

IT’SUGAR FL I LLC,                                   Case No. 20-20259-RAM
IT’SUGAR LLC,                                        Case No. 20-20261-RAM
IT’SUGAR ATLANTIC CITY LLC,                          Case No. 20-20263-RAM
IT’SUGAR FLGC LLC,                                   Case No. 20-20264-RAM
                                                     (Joint Administration pending)
            Debtors.
_______________________________/

                ORDER GRANTING DEBTORS' EMERGENCY MOTION
                  FOR AUTHORIZATION TO (I) CONTINUE THEIR
         INSURANCE PROGRAMS; AND (II) PAY ALL INSURANCE OBLIGATIONS

               THIS MATTER came before the Court on _________________, 2020 at ___

___.m. upon the Debtors' Emergency Motion for Authorization to (I) Continue its Insurance

Programs; and (II) Pay All Insurance Obligations [ECF No. ____] (“Motion”). The Court

reviewed the Motion, heard the statements of counsel in support of the relief requested in the

Motion at the hearing before the Court (“Hearing”); finds that: (a) the Court has jurisdiction

over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) venue is proper before this Court


                                               1
                                                                                      EXHIBIT B
                  Case 20-20259-RAM              Doc 14        Filed 09/23/20       Page 13 of 13




pursuant to 28 U.S.C. § 1408; (c) this matter is core pursuant to 28 U.S.C. § 157(b)(2); (d) notice

of the Motion and the Hearing was sufficient under the circumstances; and (e) therefore just

cause exits to grant the relief requested in the Motion as set forth herein. Accordingly, it is:

           ORDERED AND ADJUDGED as follows:

           1.       The Motion is GRANTED.

           2.       The Debtors are authorized to continue their Insurance Programs1 and to perform

with respect to all of the Insurance Obligations.

           3.       The Court shall retain jurisdiction over this matter to provide for such additional

and further relief necessary to enforce the terms and conditions of this Order.

                                                          ###
Submitted By:
Joshua W. Dobin, Esquire
Florida Bar No. 93696
jdobin@melandbudwick.com
MELAND BUDWICK, P.A.
Counsel for Debtors
3200 Southeast Financial Center
200 South Biscayne Boulevard
Miami, Florida 33131
Telephone:    (305) 358-6363
Telefax:      (305) 358-1221

Copies Furnished To:
Joshua W. Dobin, Esquire, is directed to serve copies of this Order on all parties in interest and
to file a Certificate of Service.




1
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.


                                                           2
